Citation Nr: 0637276	
Decision Date: 12/01/06    Archive Date: 12/12/06

DOCKET NO.  99-15 864A	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO)
 in Louisville, Kentucky


THE ISSUE

Entitlement to a rating in excess of 30% for a post-traumatic 
stress disorder (PTSD) prior to 14 April 1994.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel




INTRODUCTION

The veteran had active service from January 1968 to March 
1970.

This appeal to the Board of Veterans Appeals (Board) 
originally arose from a February 1999 rating action that 
effectuated a December 1998 Board decision and increased the 
rating of the veteran's PTSD from 30% to 100%, effective 14 
April 1994.  The veteran appealed that determination, 
claiming an earlier effective date (EED) for a rating in 
excess of 30%.    

The Board initially denied the veteran's claim in December 
2000.  The veteran appealed that denial to the U.S. Court of 
Appeals for Veterans Claims (Court), and in April 2001, the 
Court vacated the December 2000 Board decision and remanded 
the case back to the Board.  The Board again denied the 
veteran's claim by decision of May 2002; again, the veteran 
appealed, and in June 2003 the Court vacated the May 2002 
Board decision and remanded the case back to the Board.  In 
November 2003, the Board remanded this case to the RO for 
further development of the evidence and for due process 
development.  The Board most recently denied the veteran's 
claim by decision of September 2004; again, the veteran 
appealed, and in April 2006 the Court vacated the September 
2004 Board decision and remanded this case to the Board.  


FINDINGS OF FACT

1.	All notification and development action needed to render 
a fair decision on the claim on appeal has been 
accomplished.

2.	The veteran's claim for a rating in excess of 30% for 
PTSD was received on 14 April 1994.

3.	For the year prior to 14 April 1994, the veteran's PTSD 
was productive of no more than definite social and 
industrial impairment.


CONCLUSION OF LAW

The criteria for a rating in excess of 30% for PTSD prior to 
14 April 1994 have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107, 5110 (West 2002); 38 C.F.R.          §§ 3.1, 
3.159, 3.400, and Part 4, including §§ 4.1, 4.2, 4.3, 4.7, 
4.10 (2006) and  § 4.132, Diagnostic Code 9411 (as in effect 
prior to 7 November 1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

At the outset, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 
2002).  To implement the provisions of the law, the VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2006).  The VCAA and its 
implementing regulations essentially include, upon the 
submission of a substantially-complete application for 
benefits, an enhanced duty on the part of the VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify him what 
evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  In addition, they define the 
obligation of the VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the above criteria, the 
Board finds that all notification and development action 
needed to render a fair decision on the claim on appeal has 
been accomplished.

A March 2004 post-rating RO letter informed the veteran of 
the VA's responsibilities to notify and assist him in his 
claim, and what was needed to establish entitlement to an EED 
for a rating in excess of 30% for PTSD (evidence showing that 
increased disability became factually ascertainable 1 year 
prior to the date he filed his claim for increase).  
Thereafter, he was afforded opportunities to respond.  The 
Board thus finds that the veteran has received sufficient 
notice of the information and evidence needed to support his 
claim, and has been provided ample opportunity to submit such 
information and evidence.  

Additionally, the 2004 RO letter provided notice that the VA 
would make reasonable efforts to help the veteran get 
evidence necessary to support his claim, such as medical 
records (including private medical records), if he gave it 
enough information, and if needed, authorization to obtain 
them.  That letter further specified what records the VA was 
responsible for obtaining, to include Federal records, and 
notified the veteran that he should submit any additional 
records that he had in support of his claim.  The Board thus 
finds that this letter satisfies the statutory and regulatory 
requirement that the VA notify a claimant what evidence, if 
any, will be obtained by him and what evidence will be 
retrieved by the VA.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the Court held that proper VCAA notice should notify 
a veteran of: (1) the evidence that is needed to substantiate 
a claim; (2) the evidence, if any, to be obtained by the VA; 
(3) the evidence, if any, to be provided by him; and (4) a 
request by the VA that the claimant provide any evidence in 
his possession that pertains to the claim.  As indicated 
above, all 4 content of notice requirements have been met in 
this appeal.

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) requires that notice to a claimant pursuant to the 
VCAA be provided at the time that, or immediately after, the 
VA Secretary receives a complete or substantially complete 
application for VA-administered benefits.  In that case, the 
Court determined that the VA had failed to demonstrate that a 
lack of such pre-adjudication notice was not prejudicial to 
the claimant.  

In the matter now before the Board, documents meeting the 
VCAA's notice requirements were not, nor could they have 
been, furnished to the veteran prior to the February 1999 
rating action on appeal, inasmuch as the VCAA was not enacted 
until November 2000.  However, the Board finds that, in this 
appeal, any delay in issuing the 38 U.S.C.A. § 5103(a) notice 
was not prejudicial to the veteran because it did not affect 
the essential fairness of the adjudication, in that his claim 
was fully developed and readjudicated after notice was 
provided.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).  As indicated above, the veteran has been notified of 
what was needed to substantiate his claim, and afforded 
numerous opportunities to present information and/or evidence 
in support thereof.  As a result of RO development and the 
Board remand, comprehensive documentation, identified below, 
has been associated with the claims folder and considered in 
connection with the veteran's appeal.  After the March 2004 
RO notice letter (which substantially completed the VA's 
notice requirements in this case), the RO gave the veteran 
further opportunities to furnish information and/or evidence 
pertinent to the claim before it readjudicated it on the 
basis of all the evidence of record in June 2004 (as 
reflected in the Supplemental Statement of the Case (SSOC)).

Hence, the Board finds that any failure on the part of the VA 
in not completely fulfilling VCAA notice requirements prior 
to the RO's initial adjudication of the claim is harmless.  
See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102 (2005).  

More recently, in March 2006, during the pendency of this 
appeal, the Court issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which held that, in rating cases, a claimant must be 
informed of the rating formula for all possible schedular 
ratings for an applicable rating code, as well as the 
effective date pertaining thereto.  In this case, the Board 
finds that the appellant was cumulatively informed of the 
rating formula for PTSD and the effective date information in 
the June 1999 SOC and the September 2004 Board decision, and 
that this suffices for Dingess/Hartman.

Additionally, the Board finds that all necessary development 
on the claim currently under consideration has been 
accomplished.  The RO, on its own initiative and pursuant to 
the Board remand, has made reasonable and appropriate efforts 
to assist the appellant in obtaining all evidence necessary 
to substantiate his claim, to include obtaining all available 
VA medical records between April 1993 and April 1994, and a 
copy of the August 1993 Social Security Administration (SSA) 
decision awarding the veteran disability benefits, together 
with the medical records underlying that determination.  
Significantly, the veteran has not identified, nor does the 
record otherwise indicate, any existing, pertinent evidence, 
in addition to that noted above, that has not been obtained.  
The record also presents no basis for further development to 
create any additional evidence to be considered in connection 
with the matter currently under consideration.

Under these circumstances, the Board finds that the veteran 
is not prejudiced by appellate consideration of the claim on 
appeal at this juncture, without directing or accomplishing 
any additional notification and/or development action.  

II.  Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with the criteria set forth 
in the VA's Schedule for Rating Disabilities, which is based 
on average impairment of earning capacity.  38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  When a question arises as to which 
of two ratings applies under a particular diagnostic code 
(DC), the higher rating is assigned if the disability more 
closely approximates the criteria for the higher rating; 
otherwise, the lower rating applies.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. 
§ 4.3.

The veteran's entire history is to be considered when making 
a disability determination.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  However, 
where entitlement to compensation has already been 
established and an increase in the disability is at issue, it 
is the present level of disability that is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The effective date of an evaluation and award of compensation 
based on a claim for increase shall be fixed in accordance 
with the facts found, but will not be earlier than the date 
of receipt of the claimant's application therefor. 38 
U.S.C.A.                § 5110(a); 38 C.F.R. § 3.400.

38 U.S.C.A. § 5110(b)(2) provides that, in cases involving a 
claim for an increased rating, the effective date shall be 
the earliest date as of which it was factually ascertainable 
that an increase in disability occurred, if the claim is 
received within   1 year from such date.  See also 38 C.F.R. 
§ 3.400(o)(2) (providing that, if the claim is not received 
within 1 year from such date, the effective date shall be the 
date of receipt of the claim); Harper v. Brown, 10 Vet. App. 
125, 126-127 (1997) (holding that 38 C.F.R. § 3.400(o)(2) is 
applicable only where the increase in disability precedes the 
filing of the claim, and the claim is received within 1 year 
of the increase).  As such, determining whether the effective 
date assigned for an increased rating is proper under the law 
requires: (1) a determination of the date of the receipt of 
the claim for the increased rating, and (2) a review of all 
the evidence of record to determine when an increase in 
disability was ascertainable.  Hazan v. Gober, 10 Vet. App. 
511, 521 (1992).

The date of receipt of a claim is the date on which a claim, 
information, or evidence is received by the VA. 38 C.F.R. § 
3.1(r).  A "claim" is broadly defined to include a formal 
or informal communication, in writing, that requests a 
determination of entitlement or evidences a belief in 
entitlement to a benefit.  38 C.F.R. § 3.1(p); see also 
Servello v. Derwinski, 3 Vet. App. 196, 199 (1992). 

Historically, the RO received the veteran's initial claim for 
service connection for PTSD in October 1991.  The RO denied 
this claim by rating action of January 1992, but the veteran 
appealed this determination, and in March 2003 the RO granted 
service connection for PTSD and assigned a 30% rating 
effective October 1991.  The veteran did not appeal this 
determination. 

On 14 April 1994, the RO received the veteran's claim for a 
rating in excess of  30% for PTSD; the current 100% rating 
was subsequently granted by the Board in December 1998.  

The pertinent evidence of record prior to 14 April 1994 
includes an April 1992 VA psychiatric examination report 
wherein only mild PTSD, as well as non-service-connected 
anti-social personality and multiple disorders in remission 
were diagnosed.  The examiner commented that the veteran's 
symptomatology was seriously compromised by underlying 
characterological pathology including an anti-social 
personality, a paranoid personality disorder with schizoid 
features, and a 23-year history of alcohol and substance 
abuse - all non-service-connected disabilities - and opined 
that the veteran's inability to find employment related to 
his alcohol and substance abuse and to his 2 felony 
convictions, rather than to his service-connected PTSD.  On 
August 1992 VA psychiatric examination, the same physician 
reiterated that the veteran's occupational dysfunctionality 
was secondary to his non-service-connected substance abuse, 
characterological pathology, lack of motivation, and criminal 
convictions.

An October 1992 letter from an attorney who represented the 
veteran in a claim for SSA disability benefits reflects that 
the veteran began working 30 hours per week in September 
1992.  In an August 1995 application for increased VA 
benefits, the veteran reported working up to 40 hours per 
week as a painter and laborer from June 1991 to February 
1993.  

On March 1993 psychological evaluation for the purpose of 
determination of entitlement to SSA disability benefits, the 
veteran stated that he had been drinking about 2 pints of gin 
or whiskey per day for the past year.  The examiner noted 
that the veteran appeared to be angry, irritable, and 
somewhat agitated, with some mild paranoid ideation, but he 
became compliant and cooperative.  He admitted to suicidal 
ideation and vague homicidal ideation, and indicated that he 
did not like being around people and engaged in fights with 
them.  He also presented with sleep disturbances, problems 
with concentration, and hypervigilance.  The psychologist 
attributed these findings to a combination of service-
connected and non-service-connected disabilities, namely, 
PTSD, antisocial personality traits, alcohol dependence, and 
polysubstance abuse by history.  It was also felt that the 
veteran's emotional problems were bona fide, although he may 
have attempted to embellish them for one reason or another.

On early April 1993 psychological evaluation by the same 
examiner who evaluated the veteran in March for the purpose 
of determination of entitlement to SSA disability benefits, 
the examiner stated that the combination of the veteran's 
service-connected and non-service-connected disabilities, 
namely, depression, PTSD, and ongoing polysubstance abuse, 
limited his sustained concentration and persistence due to 
recurrent intrusive thoughts, low frustration tolerance, 
extreme anger, and irritability.  He also stated that the 
veteran's social interaction was limited due to extreme 
anger, irritability, and a history of homicidal ideation.  
However, the veteran had no significant limitations of 
understanding and memory (e.g., ability to remember locations 
and work-like procedures, understand and remember very short 
and simple instructions, and detailed instructions), or 
adaptation (e.g., ability to respond appropriately to changes 
in a work setting, be aware of normal hazards and take 
appropriate precautions, travel in unfamiliar places and use 
public transportation, set realistic goals, and make plans 
independently of others).

In a June 1993 affidavit in support of his application for 
SSA disability benefits, the veteran stated that he returned 
to work in February 1993 until he injured his right leg on 
the job, had drawn Workman's Compensation from February to 
April 1993, and had not returned to work since that time.    

By decision of June 1993, a SSA Administrative Law Judge 
(ALJ) determined that the veteran was entitled to a period of 
disability and to disability insurance benefits from December 
1992 due to severe PTSD, alcohol dependence, and anti-social 
personality traits, and that the severity of his PTSD had 
precluded him from working for at least 12 continuous months.  
Medical evidence considered in reaching this determination 
included August 1992 psychological counseling records and a 
March 1993 psychological evaluation.  

January 1994 VA counseling records refer to the effect of 
alcohol as a mood-altering chemical, and are devoid of 
information addressing the severity of the veteran's PTSD. 

From 11 to 15 April 1994, the veteran was hospitalized at a 
VA medical facility, requesting help with his ethanol and 
drug problem.  He stated that he had been drinking at least 1 
pint of whiskey per day, had blackouts and shakes, and had 
used cocaine and marijuana the day before admission.  On 
mental status assessment, the veteran was disheveled, 
unkempt, loud, and irritable.  His breath smelled of alcohol, 
but he was willing to cooperate.  Mood and affect were 
violent, and affect was depressed, but he was congruent.  
Speech was loud, pressured, and demanding, but there were no 
hallucinations or suicidal or homicidal ideations.  The 
veteran stated that he had the feeling of being out of 
control and a sense of indifference, but he was alert and 
oriented in 3 spheres, judgment and insight were fair, and 
memory was intact.  During his hospital course, the veteran 
complained of decreased sleep and flashbacks.  He was 
subsequently detoxified without difficulty, and was pleasant 
and cooperative, demonstrating a full range of affect, with 
good eye contact and good hygiene practice.  At the time of 
hospital discharge, he was not suicidal or homicidal, had no 
nightmares or flashbacks, and was stable, and there were no 
restrictions on his activities.  The diagnoses were PTSD, 
alcohol abuse and dependence, depression, cocaine and 
marijuana abuse, and anti-social traits; the disabilities 
were assessed to be moderate, and a Global Assessment of 
Functioning (GAF) score of 75 (under the American Psychiatric 
Association's Diagnostic and Statistical Manual for Mental 
Disorders (DSM-IV)) was assigned on the basis of a 
combination of all those service-connected and non-service-
connected disabilities.       
 
Under the criteria of DC 9411 (as in effect prior to 7 
November 1996), a 30% rating was warranted for PTSD where 
there was definite impairment in the ability to establish or 
maintain effective and wholesome relationships with people, 
and where the psychoneurotic symptoms result in such 
reduction in initiative, flexibility, efficiency, and 
reliability levels as to produce definite industrial 
impairment. 

A 50% rating required that the ability to establish or 
maintain effective or favorable relationships with people be 
considerably impaired, and, by reason of psychoneurotic 
symptoms, the reliability, flexibility, and efficiency levels 
be so reduced as to result in considerable industrial 
impairment. 

A 70% rating required that the ability to establish and 
maintain effective or favorable relationships with people be 
severely impaired, and the psychoneurotic symptoms be of such 
severity and persistence that there was severe impairment in 
the ability to obtain or retain employment. 

A 100% rating required that the attitudes of all contacts 
except the most intimate be so adversely affected as to 
result in virtual isolation in the community, with totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities, such 
as fantasy, confusion, panic, and explosions of aggressive 
energy, resulting in a profound retreat from mature behavior; 
and a demonstrable inability to obtain or retain employment.

After a review of the evidence of record, the Board finds 
that the psychiatric records from the year prior to 14 April 
1994 do not contain findings showing that a rating in excess 
of 30% was warranted for the veteran's PTSD, i.e., findings 
showing considerable social and industrial impairment 
attributable to the service-connected PTSD alone that would 
warrant at least the next higher, 50% rating.  While that 
evidence does indicate treatment for his service-connected 
PTSD, it is the veteran's significant non-service-connected 
personality disorders and substance abuse that appear to be 
responsible for the majority of his social and industrial 
impairment during that period.  In reaching this 
determination, the Board has considered the April 1993 
psychological report that indicated that the veteran had no 
significant limitations of understanding and memory (e.g., 
ability to remember locations and work-like procedures, 
understand and remember very short and simple instructions, 
and detailed instructions), or adaptation (e.g., ability to 
respond appropriately to changes in a work setting, be aware 
of normal hazards and take appropriate precautions, travel in 
unfamiliar places and use public transportation, set 
realistic goals, and make plans independently of others).  
During April 1994 VA hospitalization, the veteran cooperated 
during VA examinations, and participated in a PTSD program 
that required social interaction.  Moreover, the GAF score of 
75 assigned at the time of hospital discharge reflects that 
even the combination of the veteran's service-connected and 
non-service-connected disabilities was productive of only 
some mild symptoms (e.g., a depressed mood and mild insomnia) 
and some difficulty in social, occupational, or school 
functioning, with the veteran generally functioning pretty 
well, and having some meaningful interpersonal relationships.  

Although in June 1993 a SSA ALJ found the veteran disabled 
based on consideration of both his service-connected PTSD and 
his other non-service-connected disabilities, consideration 
of functional impairment attributable to the veteran's 
significant non-service-connected substance abuse and 
personality disorders may not be considered in evaluating his 
PTSD.  Moreover, the Board notes that the ALJ who 
characterized the veteran's PTSD as "severe" was not an 
expert in medical or psychiatric matters, and that the 
medical evidence upon which he based that assessment does not 
support such a characterization of the degree of severity of 
the PTSD.  The SSA's assessment of the veteran's 
employability was also based on the fact that he could not 
make an adjustment to any work that existed in significant 
numbers in the national economy.  The Board finds that, while 
impairment and resulting functional limitations (handicaps) 
may be considered in determining entitlement to increased VA 
disability compensation, other factors such as feasibility 
(suitability-availability and appropriateness of employment 
in the competitive labor market, aptitudes, and educational 
levels) may not, as the fact that a veteran may not appear to 
be employable within a current competitive job market is not 
pertinent VA criteria for entitlement to an increased 
disability rating.

After reviewing the record, the Board finds that the 
preponderance of the evidence is against the claim for a 
rating in excess of 30% prior to 14 April 1994, as it was not 
factually ascertainable that the veteran's PTSD was more than 
30% disabling during the prior 1-year period, and the claim 
must thus be denied.  In reaching this determination, the 
Board has considered the matter of resolving the benefit of 
the doubt in favor of a veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  That doctrine, however, is 
not applicable in this case because the preponderance of the 
evidence is against the claim.  See Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).




ORDER

A rating in excess of 30% for PTSD prior to 14 April 1994 is 
denied.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


